—Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered April 30, 2009, convicting defendant, after a jury trial, of two counts of criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of two years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the credibility determinations made by a judicial hearing officer and adopted by the court (see People v Prochilo, 41 NY2d 759, 761 [1977]). Defendant was arrested on the basis of the officers’ observation of drugs in open view. We do not find implausible the police account of defendant’s hasty and unsuccessful attempt to hide a bag of drugs during a vehicular stop.
The verdict was not the of the evidence (see *524People v Danielson, 9 NY3d 342, 348-349 [2007]). We similarly find no basis to disturb the jury’s credibility determinations. Concur—Friedman, J.P., Sweeny, Nardelli and Freedman, JJ.